Citation Nr: 0405261
Decision Date: 02/25/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-16 714	)	DATE JUN 22 2004
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ORDER

     The following corrections are made in the Decision issued by the Board of Veterans Appeals in this case on February 25, 2004:

     On page 5, CONCLUSIONS OF LAW number 2, line 1, insert the word left between the words the and tibia.

     On page 25, under the caption ORDER, paragraph 2, line 2, insert the word left between the words the and tibia.

     On page 25, under the caption ORDER, paragraph 3, line 2, remove the word right, and insert the word left between the words for and knee.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0405261	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  93-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent the 
residuals of a left knee injury with post-operative 
chondromalacia, prior to July 16, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a left knee injury with post-operative 
chondromalacia and osteoarthritis (left knee disability).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the veteran's claim of entitlement to 
an increased evaluation for the residuals of a left knee 
injury with post-operative chondromalacia, then rated as 10 
percent disabling, and to service connection for low back 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In an August 2001 rating decision, the RO increased the 
evaluation of the veteran's left knee disability to 20 
percent under Diagnostic Code 5257, effective July 16, 2001.  
Because the increase in the evaluation does not represent the 
maximum rating available for the disability, the veteran's 
claim for an increased evaluation remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In light of 
the foregoing, the Board construes the claims for increase as 
reflected on the title page.

When this matter was initially before the Board in June 1995, 
his left knee and low back claims were denied.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court), which in an April 1996 order, 
granted the parties' joint motion for remand, vacating the 
Board's June 1995 decision insofar as it denied the veteran's 
left knee claim, and remanding this case for compliance with 
the terms of the joint motion; in the joint motion the 
veteran withdrew his claim of entitlement to secondary 
service connection for low back disability, and thus that 
aspect of his low back claim was no longer pending before VA.

In July 1996, the Board remanded this case for further 
development and adjudication.  In doing so, the Board noted, 
as it had in the June 1995 decision, that in his October 1992 
Substantive Appeal, the veteran had asserted a claim of 
entitlement to a TDIU and referred that unadjudicated matter 
to the RO for appropriate action.

In a September 1998 rating decision, the RO denied 
entitlement to an increased rating for the veteran's 
bronchial asthma, then evaluated as 10 percent disabling, and 
to a TDIU.  In response, in a March 1999 statement, the 
veteran expressed his disagreement with the RO's bronchial 
asthma and TDIU determinations and offered argument in 
support of these claims.  

When this matter was again before the Board in August 2000, 
the Board observed that in March 2000 rating decision, the RO 
increased the rating for the veteran's bronchial asthma to 30 
percent.  The Board noted, however, that the March 1999 
statement constituted a Notice of Disagreement (NOD) to the 
RO's September 1998 denial of his claim seeking an increased 
rating for his bronchial asthma, but that the RO notified the 
veteran that the increase to 30 percent constituted a 
favorable resolution of his appeal and that no further action 
would be taken.  The Board determined that because the 30 
percent rating was not the highest evaluation available under 
the schedular criteria, the issue remained in appellate 
status.  AB v. Brown.  As such, because the RO had not issued 
him a Statement of the Case (SOC) on the claim, the Board 
remanded that matter for the issuance of that SOC.  In May 
2001, the RO issued the veteran that SOC, and the veteran did 
not file a Substantive Appeal; thus this issue is no longer 
before the Board.

In light of the foregoing, however, upon reflection, the 
Board concludes that because the veteran also clearly 
challenged the denial of a TDIU, the March 1999 statement 
constitutes an NOD pursuant to 38 C.F.R. § 20.201 (2003), and 
thus has identified this issue on the title page as being in 
appellate status.

Further, when this case was again before the Board in August 
2000, his claim of entitlement to direct service connection 
for low back disability was denied, and thus that issue is no 
longer before the Board.  In that same decision, however, in 
addition to remanding his bronchial asthma claim, the Board 
also remanded his left knee claim for further development and 
adjudication.  

Finally, in light of the veteran's request to testify at a 
Board hearing, in September 2002 and May 2003, the Board 
remanded his claim; that hearing was held in June 2003, when 
the veteran and his brother, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge (formerly 
known as a Board Member).  At the hearing the veteran 
submitted additional evidence that was accompanied by a 
waiver of RO consideration, which will be considered by the 
Board in adjudicating his appeal.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
since filing this claim on August 1, 1990, the veteran's left 
knee disability has been productive of severe recurrent 
subluxation and lateral instability.

3.  A VA outpatient treatment entry, dated February 22, 2001, 
shows that the veteran's left knee disability is manifested 
by bone on bone contact bilaterally, which indicates that he 
has impairment of the tibia and fibula that requires the use 
of a left knee brace due to non-union with loose motion.

4.  Since filing this claim on August 1, 1990, the veteran's 
left knee degenerative joint disease is manifested by 
impairment other than recurrent subluxation and lateral 
instability and impairment of the tibia and fibula that 
results in chronic and recurrent pain on motion, functional 
loss, and slight overall limitation of motion of the knee due 
to pain; however; even when pain is considered, the veteran's 
left knee arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent evaluation left 
knee recurrent subluxation and lateral instability have been 
met, for the period from August 1, 1990, through February 21. 
2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5256, 
5257, 5262 (2003); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 
(1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

2.  The criteria for a separate 40 percent evaluation for 
impairment of the tibia and fibula with non-union and loose 
motion that requires the use of a knee brace have been met, 
for the period from February 22, 2001.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes 5256, 5262 (2003); VAOPGCPREC 9-
98 (1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).

3.  The criteria for the assignment of a separate evaluation 
of 10 percent rating for functional loss and limitation of 
motion due to left knee degenerative joint disease have been 
met, for the period from August 1, 1990.  38 U.S.C.A. 
§§ 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5256, 5259, 5260, 5261 (2002); VAOPGCPREC 9-98 (1998), 
63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. 
Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to an increased rating for his left knee 
disability, and that the requirements of the VCAA have been 
satisfied.

In February and December 1992, March 1993, April 1998, 
October 2000, July 2001, and in June and September 2002, the 
veteran was provided with VA examinations to determine the 
nature, extent and severity of his left knee disability.  VA 
has also associated with the claims folder reports prepared 
by his VA treating physician assessing his condition, dated 
in June 2000 and February and October 2001, as well as VA 
outpatient treatment records and hospitalization reports, 
dated from November 1989 to June 2003.  In addition, the 
veteran has testified at RO hearings held in August 1990 and 
February 1999, as well as before the undersigned Veterans Law 
Judge in June 2003.  Further, he and his representative have 
been provided with an SOC and Supplemental Statement of the 
Cases (SSOCs), as well as the July 1996 and August 2000 Board 
remands, which discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  Moreover, in a December 2001 RO letter, the SSOCs, 
and during June 2003 Board hearing, VA notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court recently held that a VCAA notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id., slip op at 16-17.

In the present case, the veteran asserted this claim in 
August 1990 and it has been remanded four times by the Board 
and once by the Court; the latter two remands were to honor 
the veteran's request to testify at a Board hearing, which he 
did in June 2003.  Further, shortly subsequent to the Board's 
August 2000 remand, which was done to cure certain procedural 
and evidentiary defects, on November 9, 2000, the VCAA was 
enacted, and as noted above, in June 2002, the Court issued 
its decision in Quartuccio.  Even prior to the Court's 
decision in Quartuccio, however, In December 2001, pursuant 
to the VCAA, the RO promptly advised the veteran of his 
responsibility to identify, or to submit directly to VA, any 
(and all) additional evidence that could help substantiate 
his claim.  The veteran demonstrated his understanding of the 
need to do so as he submitted pertinent medical records at 
the June 2003 Board hearing, i.e., he provided VA with any 
evidence in his possession that pertained to the claim, "or 
something to the effect that the claimant should 'give us 
everything you've got pertaining to your claim.'"

Thus, given the particular fact that the April 1992 appealed 
rating decision that led to the Board's July 1996 and August 
2000 remands that predated the enactment of the VCAA, as well 
as the court's decision in Quartuccio, the Board finds that 
any defect in the timing of the provision of notice was 
properly cured when the RO furnished the veteran the letter 
in December of 2001, with subsequent re-adjudication of his 
claim in April, July and September 2002 in response to the 
VCAA.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

For the above reasons, the Board finds that VA's 
communications in December 2001 and in April, July and 
September 2002 and during the June 2003 Board hearing 
substantially comply with the specificity requirements of 
Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (preadjudicatory VCAA notice and 
the content of the notice requirement).

Finally, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  
For these reasons, no further procedural development is 
required to comply with the duty to notify under the VCAA.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, as discussed above, 
VA has associated with the claims folder voluminous records 
of the veteran's VA outpatient and hospitalization records, 
reports prepared by his treating physician as well as those 
drafted by examiners who formally evaluated him on no less 
than eight occasions to assess the nature, extent and 
severity of his left knee disability.  Moreover, the veteran 
reported that he received all of his medical treatment from 
VA, and had not filed a claim with the Social Security 
Administration (SSA).  As the veteran has not identified any 
additional evidence pertinent to his left knee claim, not 
already of record, and indeed submitted additional VA records 
at the June 2003 Board hearing, which the Board reiterates 
underscores his understanding that he needed to submit any 
evidence in his possession, there is no additional records to 
obtain; thus, the Board concludes that the duty-to-assist-
provisions of the VCAA have been complied with.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, which has been pending since 
August 1990, and that there is no prejudice to him by 
appellate consideration of the claim at this time, without a 
fifth remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA, or to give his representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the foregoing, and the Board's favorable determinations, 
awarding the veteran the maximum rating for his left knee 
under Diagnostic Code 5257 from August 1, 1990, to February 
21, 2001, and to a 40 percent rating under Diagnostic Code 
5262 since that time, together with his entitlement to a 
separate 10 evaluation for his pain and limitation of motion 
of motion due to his left knee arthritis, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In an October 1969 rating decision, the RO granted service 
connection for the residuals of a left knee injury and 
assigned an initial noncompensable evaluation under 
Diagnostic Code 5299, effective September 26, 1969.  In an 
April 1989 rating action, the RO denied entitlement to a 
compensable evaluation for this disability but changed the 
diagnostic code to 5257.

In November 1989, the veteran was hospitalized by VA and had 
a shaving of the patella, removal of thickened plica, and 
arthroscopy; he was diagnosed as having chondromalacia of the 
patella and suprapatellar plica of the left knee.  
Thereafter, in an April 1990 rating decision, the RO 
increased the evaluation of the veteran's left knee 
disability to 10 percent under Diagnostic Code 5257, 
effective September 11, 1989.  

During an August 1, 1990, RO hearing conducted in connection 
with his claim of service connection for right knee 
disability, the veteran testified that, due to his left knee 
disability, he had significant functional impairment; the 
veteran explained that it was difficult for him to go down 
stairs or a downhill or to squat, and reported that he was in 
constant pain.  He further stated that he was unable to 
tolerate prolonged standing or sitting.  The veteran also 
complained of suffering from left knee swelling, and 
indicated that he wore a knee brace that was prescribed by 
VA, but which did not ameliorate his symptoms, so he ceased 
to wear it.  

In the introduction to the Board's March 1991 decision 
denying the veteran's claim of service connection for right 
knee disability, the Board noted that the veteran had filed a 
claim seeking an increased rating for his left knee 
disability, but that the RO had neither developed it or 
certified the issue for appellate review; the Board referred 
the claim to the RO for appropriate action.  The RO, however, 
took no action, and in January 1992, the veteran 
affirmatively filed a claim seeking an increased rating for 
his left knee disability.  In support, in a January 1992 
statement, the veteran pointed out that he was receiving 
treatment for this condition at the Tulsa and Muskogee, 
Oklahoma, VA medical facilities.

In February 1992, the veteran was afforded a formal VA joints 
examination to assess the nature, extent and severity of his 
left knee disability.  The physician noted the veteran's 
complaints of increased left knee pain over the previous 
three years.  The veteran complained of suffering from left 
knee subluxation and giving way and he stated that his left 
foot became numb on prolonged standing.  The physician 
reported that during the examination the veteran exhibited 
difficulty moving his left knee as well as mild medial laxity 
of the left knee.  Range of motion studies revealed that he 
had left knee flexion to 110 degrees and extension to zero 
degrees.  No diagnostic or clinical tests were performed and 
the physician diagnosed the veteran as having generalized 
osteoarthritis with mild left knee instability.

VA outpatient treatments reports, dated from February 1990 to 
December 1992, show the veteran was seen with complaints of 
left knee pain and that he was diagnosed with osteoarthritis 
and chondromalacia of the left knee, status post left knee 
surgery, and that he was prescribed Flexeril to treat the 
condition.

In December 1992, the veteran was afforded another formal VA 
joints examination.  During the examination, the veteran 
complained of having continued left knee pain.  The 
examination revealed objective evidence of crepitation on 
joint motion.  No range of motion findings were reported and 
the examiner diagnosed the veteran as having degenerative 
joint disease of the left knee.

In March 1993, the veteran's left knee was again formally 
evaluated by VA.  At the outset of his report, the physician 
discussed the history of the veteran's left knee disability, 
including the 1989 left knee surgery, and the diagnoses of 
degenerative joint disease and chondromalacia.  The veteran 
again complained of having left knee pain, and the 
examination disclosed that he had lateral instability, 
crepitance with flexion and decreased flexion on range of 
motion, with flexion to 125 degrees and extension to zero 
degrees.  There was no swelling or other deformity.  X-rays 
of the left knee were negative for any recent fracture or 
dislocation, and the diagnosis was left knee instability with 
chondromalacia by history.

As noted in the introduction, in a June 1995 decision, the 
Board denied the veteran's claim, and he appealed that 
determination to the Court, which April 1996 order vacated 
the Board's decision and remanded the matter for compliance 
with the terms of the parties' joint motion.  

In the joint motion, the parties concluded that the left knee 
claim had to be remanded to obtain pertinent outstanding 
medical records.  The parties also agreed that a 
contemporaneous examination was required in light of the 
Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which was issued subsequent to the Board's June 1995 
decision.  

With respect to the latter basis, in the July 1996 remand, 
the Board explained that in DeLuca, the Court had held that, 
in evaluating the severity of a service-connected disability, 
the Board had erred in not adequately considering functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, and coordination or pain on 
movement of a joint under 38 C.F.R. § 4.45, because for 
disabilities affecting the musculoskeletal system, evidence 
of functional loss due to pain could provide a basis for an 
evaluation in excess of that provided under the relevant 
diagnostic code(s).  

In the remand, the Board indicated that although the veteran 
had a VA examination in December 1992, the RO had determined 
that it was inadequate for rating purposes, and a review of a 
March 1993 VA examination ordered to rectify the prior 
deficiency revealed that the veteran complained of having 
chronic left knee pain and that the examiner noted evidence 
of left knee lateral instability and limitation of flexion.  
Further, because the March 1993 examination report did not 
indicate what, if any, functional loss the veteran 
experiences as a result of  his left knee disability, a 
further examination was warranted.  

Consistent with the Board's July 1996 remand instructions, in 
April 1998, he was afforded another formal VA examination.  
At the outset of the report, the physician discussed his 
review of the veteran's left knee records.  During the 
examination, the veteran complained of having constant left 
knee pain and a dull ache, as well as grinding in his left 
knee when he walks.  The veteran also reported having 
stiffness upon prolonged sitting.

The veteran stated that he was advised that he might need 
left knee replacement surgery, and the physician noted that 
during the arthroscopic surgery, some cartilage was removed; 
he indicated that prior to the 1989 surgery, the veteran 
experienced severe pain and swelling that he had to have his 
left knee drained three to four times per year.  The examiner 
reported that twice in the past year the veteran had left 
knee swelling, and that he continued to suffer from swelling, 
although it was not as severe as it was before the 1989 
surgery.  The veteran denied having left knee locking but 
indicated that he had lack of left knee endurance and that it 
was difficult for him to walk down a decline, such as down a 
hill or descending stairs.  He stated that he had to hold 
onto something because his left knee would buckle, causing 
him to fall; the veteran also reported being unable to squat.  
In addition, he indicated that he could not walk a distance 
of more than fifty yards, and that he wore a left knee brace.

The examination revealed that the veteran walked with a limp 
and the physician commented that the veteran had "a lot" of 
crepitus in the left knee.  The examiner reported that the 
veteran wore a left knee brace and had minimal left knee 
effusion.  The veteran had active left knee flexion to 116 
degrees, but the examiner was able to extend his left knee to 
122 degrees, with pain.  The McMurray's test was positive but 
there was no laxity of lateral movement or valgus deviation 
of the left leg.  The diagnosis was left knee chondromalacia, 
and the examiner opined that the veteran had moderate 
functional loss due to flare-up due to pain.

Based on the above, in a September 1998 rating action, the RO 
denied entitlement to an increased rating, reasoning that the 
evidence did not show moderate subluxation or limitation of 
motion that warranted a 20 percent evaluation.

In February 1999, the veteran testified at a hearing before a 
hearing officer at the RO.  During the hearing, the veteran 
reported that, despite wearing a support brace for his left 
knee and treating the disability with Flexeril, 800 mg. doses 
of Ibuprofen and taking hot baths, he suffered from constant 
left knee pain.  He stated that the pain medications were 
ineffective in treating his left knee symptoms, that he was 
unable to walk down stairs or inclines, and had significant 
functional impairment, pointing out that he was unable to mow 
his lawn.  The veteran stated that he had "bone on bone 
contact" in his left knee and reiterated that he suffered 
from left knee instability and was told that he needed left 
knee replacement surgery.  Finally, the veteran stated that 
he had not applied for disability benefits from the SSA.

In further compliance with the Board's July 1996 remand 
instructions, the RO associated records of the veteran's VA 
treatment, dated from June 1997 to March 2000, which are 
consistent with that discussed above.  In addition, these 
records show that the veteran underwent diagnostic 
arthroscopy, left medial meniscectomy and left lateral 
meniscectomy to treat his internal derangement of the left 
knee.  Following the left knee surgery, the veteran had a 
course of physical therapy, and the RO granted entitlement to 
a temporary total rating for convalescent purposes from 
February 1 to July 31, 2000.

When this matter was again before the Board in August 2000, 
it was again remanded for further development and 
adjudication.  In doing so, the Board noted that subsequent 
to the most recent examination conducted in April 1998, the 
veteran had underwent surgery.  Further, citing VAOPGCPREC 9-
98 (1998), 63 Fed. Reg. 56703 (1998) and VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997), the Board directed the RO 
to consider whether separate evaluations were warranted for 
limitation of motion due to arthritis and for subluxation and 
lateral instability.

Consistent with the Board's remand instructions, in October 
2000 the veteran was afforded another formal VA joints 
examination.  At the outset of his report, the physician 
noted his review of the veteran's pertinent medical history, 
including the recent February 2000 surgery.  The physician 
indicated that the veteran's left knee was not improving and 
that he had "no control" when he walked.  The examiner 
added that the veteran had recurrent sharp left knee pain and 
swelling, which was somewhat relieved by warm baths; the 
physician further reported that the veteran used Tylenol 3 
and Celebrex to treat this condition.  The report reflects 
that the veteran also used the benefit of a cane to walk, and 
noted that the veteran limped into the examination room.  
During the examination, however, the veteran did not 
experience any episodes of dislocation or subluxation.  The 
examination also revealed that he had a half-inch diameter of 
soft cystic swelling at the inferolateral aspect of the left 
knee joint, which was tender to pressing.  He also had 
crepitation on flexion, and commented that when he tried to 
move his left knee said that it hurt; he had flexion and 
extension to 105 and zero degrees, respectively, albeit with 
pain.  The examiner diagnosed the veteran as having 
chondromalacia of the left knee, status post arthroscopic 
meniscectomy.

In a February 2001 statement, the veteran reported that his 
left knee condition had worsened and that he was possibly a 
candidate for left knee replacement surgery.  In support, he 
attached a February 2001 VA outpatient consultation report 
that reflects that the disability was productive of increased 
pain.  The physician indicated that the veteran's left knee 
disability had worsened "to the point where it was greatly 
impacting his activities of daily living.  The examination 
revealed that he had left knee extension to zero degrees and 
flexion limited to 90 degrees, with severe crepitus 
throughout the "arc of motion."  X-rays disclosed that he 
had bicompartmental degenerative joint disease with bone on 
bone contact and the examiner diagnosed the veteran as having 
severe left knee degenerative joint disease.

In July 2001, the veteran was afforded another formal VA 
joints examination.  The physician noted the veteran's 
pertinent medical history, including his recent left knee 
surgery to treat his internal derangement.  The veteran 
complained that despite the surgery he had left knee pain 
that he estimated was approximately a 7.5 on a scale of 1 to 
10, but reported that he was treating the disability with 
Oxycodone, 10 mg, Methocarbamol, 500 mg, and Celebrex, 200 mg 
for pain relief.  He also reported falling a lot due to the 
buckling of his left knee.

The examiner indicated that the veteran wore a left knee 
brace and walked with a cane; the veteran reported that he 
was unable to walk or stand erect due to his left knee pain.  
The veteran had left knee flexion to 110 degrees and 
extension to zero degrees.  There was no swelling, 
instability or weakness, but the veteran reported that it was 
tender on the medial side.  The veteran ambulated with a 
limp, using the benefit of a cane.  The diagnosis was status 
post arthroscopy and meniscectomy of the left knee with 
residual pain.

In an August 2001 rating decision, the RO increased the 
evaluation of the veteran's left knee disability to 20 
percent under Diagnostic Code 5257, effective July 16, 2001, 
the date the MRI was conducted, which the RO concluded 
represented the first date that increased severity had been 
shown.  

In an October 2001 VA report, the veteran's primary care 
physician indicated that she had followed the veteran for 
several years and stated that the veteran suffered from 
progressive left knee problems.  She pointed out that, 
despite multiple surgical interventions he still required 
further surgery, which might include a total knee 
arthroplasty because his left knee gives out and his left 
knee degenerative joint disease.  The orthopedist diagnosed 
the veteran as having unstable degenerative left knee.

The RO also associated records of the veteran's outpatient 
care, dated from May 1999 to December 2001.  These entries 
show that the veteran was seen on numerous occasions for 
various symptoms related to his left knee disability, and 
that he was in a VA strengthening program for his left knee.  
In addition, they reflect that in November 2001, the veteran 
had an MRI of his left knee that revealed increased signal 
thickening within the anterior cruciate ligament, which the 
examiner explained was compatible with a partial thickness 
tear; the posterior cruciate ligament appeared intact.  There 
were findings that also suggested mild medial collateral 
ligament strain and there was moderate sized joint effusion 
present as well as a popliteal cyst.  Further, due to his 
severe pain, in September 2001, a VA examiner noted that the 
veteran was treating the disability by taking OxyContin.  The 
diagnoses were tear of the posterior horn of the medial 
meniscus and popliteal cyst.

In June 2002, the veteran was afforded another formal VA 
joints examination.  The examiner noted that the veteran wore 
a left knee brace and ambulated with a cane.  He discussed 
the veteran's pertinent medical history and medical regimen, 
and reported that the veteran had no left knee edema, 
weakness, crepitus, swelling or instability; the diagnosis 
was status post arthroscopy of the left knee with a normal 
examination at this time.

Notwithstanding the findings and conclusions contained in the 
June 2002 VA examination report, in July 2002, he underwent a 
partial median meniscectomy that removed a small radial tear 
on the posterior portion of the meniscus and removal of a 
loose body in the left knee, which was done arthroscopically.  
The post-operative diagnoses were torn median meniscus and 
loose body in the left knee.

Following the veteran's left knee surgery, he had a course of 
physical therapy, and in August 2002, the RO established his 
entitlement to a temporary total rating from July 10 to 
August 31, 2002.

In September 2002, the veteran was again formally evaluated 
by the same VA examiner who performed the June 2002 VA joints 
examination.  In the examination report, the physician 
discussed the veteran's pertinent medical history, including 
the July 2002 VA left knee surgery.  The examination revealed 
that the veteran had a small effusion in the lateral side of 
the left knee on the superior and lateral aspects of the 
patella.  There was also left knee tenderness and the veteran 
declined the examiner's request to palpate the knee due to 
his fear of pain.  There was no instability or redness and 
range of motion studies revealed that he had flexion to 85 
degrees without pain and 100 degrees with pain; extension was 
to zero degrees.  The diagnosis was arthroscopy with partial 
meniscectomy with mild to moderate functional loss due to 
pain.

Finally, in June 2003, the veteran and his brother, 
accompanied by the veteran's representative, testified at a 
Board hearing before the undersigned Veterans Law Judge.  
During the hearing, the veteran asserted entitlement to 
separate evaluations for instability and functional 
impairment due to arthritis.  He stated that due to his left 
knee disability he had not been able to work since 1988, and 
that the condition had worsened during the past few years.  
In support, he testified that his left knee regularly gives 
way, pops and swells; he also indicated that he suffered from 
severe left knee pain and corresponding limitation of motion 
of the left knee.  The veteran added that he was a candidate 
for left knee replacement surgery because despite treating 
the disability with warm baths; and NSAIDs, including 
Naprosyn and Tylenol with codeine and narcotic pain patches, 
the pain was extremely severe.  He further stated that he had 
worn a knee brace to treat his left knee disability since 
1988, and that he was issued his current one in 2002.  
Further, he reported that he was not able to stand or sit for 
prolonged periods of time, walk more than 50 yards, or squat, 
and that he was even unable to bend his knee due to pain.

As a result, the veteran testified that he was unable to 
perform many of the chores he used to do, such as vacuuming, 
shopping, laundry and mowing his lawn, and he and his brother 
reported that his brother and mother helped him accomplish 
tasks.  The veteran stated that he was no longer able to ride 
in a car for an extended period or enjoy the outdoors, and 
his brother described him as a different person, explaining 
that he was no longer able to join him hunting or fishing, 
hobbies they used to enjoy together.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

VA must also consider whether the service-connected residuals 
of the veteran's gunshot wound injury warrant separate 
ratings for the muscle and orthopedic impairment.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App.  625, 629 (1992).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

A.  Left knee instability and impairment of the tibia and 
fibula

The veteran's left knee disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, prior to July 16, 2001, and 20 percent disabling 
under that code since that time.  

Under Diagnostic Code 5257, slight disability (recurrent 
subluxation and lateral instability) warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate disability 
and a 30 percent evaluation requires severe disability.  

Pursuant to Diagnostic Code 5262, a 10 percent evaluation 
requires that malunion of the tibia and fibula produce slight 
knee or ankle disability; a 20 percent evaluation requires 
that malunion of the tibia and fibula produce moderate knee 
or ankle disability; and a 30 percent evaluation requires 
that malunion of the tibia and fibula produce marked knee or 
ankle disability; nonunion of the tibia and fibula warrants a 
40 percent evaluation if there is loose motion requiring a 
brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In its role as fact finder, see Wensch v. Principi, 15 Vet. 
App. at 367; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
the Board finds that the veteran's reports regarding the 
severity of his left knee disability and its manifestations, 
in his statements and testimony, to be very credible.  
Further, following a review of both the medical evidence of 
record and the veteran's assertions, and resolving all 
reasonable doubt in his favor, the Board finds that the 
veteran's left knee instability and tibial and fibula 
impairment warrants a 30 percent rating under Diagnostic Code 
5257, effective August 1, 1990, and a 40 percent rating under 
Diagnostic Code 5262, effective February 22, 2001.

In reaching these conclusions, the Board notes that the 
veteran has reported that both prior to and since his left 
knee surgeries, he suffered from recurrent left knee 
instability and subluxation.  In addition, he has argued that 
in the past few years his condition has worsened and is now 
manifested by bone on bone contact, which represents a severe 
disability.  Finally, as evidence of the seriousness of his 
left knee disability, the veteran has reported for many years 
that he was a candidate for left knee replacement surgery, 
which his VA treating physician likewise noted in her 
February 2001 report.

(i)  Prior to February 21, 2001

As discussed above, in the July 1996 remand, the Board noted 
that because the VA examinations conducted in 1992 and 1993 
did not include information necessary to adequately evaluate 
the veteran's left knee disability, they were inadequate for 
rating purposes.  Notwithstanding that, the Board observes 
that the February and December 1992 VA examinations report 
shows that the veteran had medical laxity with objective 
evidence of crepitation on joint movement.  Further, the 
March 1993 VA examination report reflects that the veteran 
suffered from lateral instability and crepitus on objective 
demonstration.

Following the July 1996 remand, the April 1998 VA examination 
report shows that the veteran walked with a limp and had "a 
lot" of crepitus.  In addition, it reflects that the veteran 
reported that he would fall because his left knee buckled so 
frequently.  Moreover, in the October 2000 VA examination 
report, the physician stated that the veteran's left knee was 
not improving and that he had "no control" when he walked.  
Further, the examination revealed that he had swelling and 
crepitus.

In light of the above medical findings, and the veteran's 
statements and testimony at the August 1990 and February 1999 
RO hearing, and resolving all reasonable doubt in his favor, 
the Board finds that prior to February 21, 2001, the 
veteran's left knee instability warranted a maximum 30 
percent rating under Diagnostic Code 5257.  

The Board concludes, however, that because there was no 
medical evidence dated prior to February 22, 2001, confirming 
his account that the condition was manifested by bone on bone 
contact bilaterally, which indicates that he has impairment 
of the tibia and fibula that requires the use of a left knee 
brace due to non-union with loose motion, a higher rating 
under Diagnostic Code 5262 prior to February 22, 2001, is not 
warranted.  In this regard, the Board notes that because the 
veteran is a lay person, he is not competent to establish a 
medical diagnosis merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

(ii)  Since February 22, 2001

The evidence shows that since the late 1980s, the veteran has 
worn a knee brace to treat his left knee disability.  A VA 
outpatient treatment entry, dated February 22, 2001, is the 
earliest medical evidence showing that the veteran's left 
knee disability is manifested by bone on bone contact 
bilaterally, which indicates that he has impairment of the 
tibia and fibula, which requires the use of a left knee brace 
due to non-union with loose motion.  Moreover, due to the 
severity of the condition, he was treating the disability 
with OxyContin.  As such, entitlement to a maximum 40 percent 
rating under Diagnostic Code 5262, effective that date, has 
been shown.


B.  Left knee arthritis and degenerative joint disease

Further, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98 (1998), the VA General Counsel further explained that, 
when a veteran has a knee disability evaluated under 
Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  Precedent opinions of the VA General Counsel are 
binding on the Board.  See 38 U.S.C.A. § 7104(c).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5261, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

A review of the evidence shows that during the course of this 
lengthy appeal, the veteran's left knee degenerative joint 
disease has been productive of considerable pain and 
significant functional impairment.  The Board reiterates, 
however, this manifestation of the veteran's service-
connected left knee disability is evaluated based on 
limitation of motion due to pain.  

Although the examiners did not comment on the DeLuca factors, 
the February 1992 VA examination report shows that despite 
his left knee degenerative joint disease, he had flexion to 
110 degrees and extension to zero degrees; "standard" knee 
flexion is to 140 degrees and extension is to 0 degrees.  See 
38 C.F.R. § 4.71, Plate II.  Similarly, in March 1993, the 
examination revealed he had flexion to 125 degrees with full 
extension.

Following the Board's July 1996 remand, the physician who 
performed the April 1998 VA examination reported that he 
veteran had left knee flexion to 116 degrees, and with pain, 
to 122 degrees, and full flexion.  Further, when evaluated in 
October 2000, the examination disclosed that he had flexion 
to 105 degrees, again with full extension.  A February 2001 
VA outpatient entry shows that the veteran's flexion was 
limited to 90 degrees, with full extension, and in July 2001, 
the physician found that he had flexion to 110 degrees, with 
extension again to zero degrees.  Finally, the examiner who 
conducted the September 2002 VA joints examination indicated 
that the veteran's left knee flexion was limited to 85 
degrees with pain and 100 degrees with pain, with extension 
to zero degrees.

The evidence thus indicates that, overall, the veteran's left 
knee arthritis was productive of slight limitation of left 
knee flexion.  Although the limitation of flexion is not of a 
level compensable under Diagnostic Code 5260, which requires 
that it be limited to 45 degrees, in light of the veteran's 
documented pain and functional impairment, as well as the 
mandate of 38 C.F.R. § 4.59 and the Court's decision in 
Lichtenfels and VAOPGCPREC 9-98and VAOPGCPREC 23-97, the 
criteria for a separate 10 percent rating have been shown.  

The Board further finds, however, that because no more than 
slightly limited left knee flexion (and full left knee 
extension) has been exhibited throughout this appeal, even 
considering that the veteran had significant functional loss 
due to pain, the criteria for a 20 percent have not been 
shown.  In reaching this latter determination, the Board 
acknowledges that the veteran treats his left knee 
degenerative joint disease with a host of pain medications, 
including Oxycodone and Tylenol 3.  That said, given the 
objective findings, there simply is no showing of disabling 
pain to such an extent as to indicate disability comparable 
to limitation of motion of the left leg to 30 degrees on 
flexion or to 15 degrees on extension, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation

Finally, because the evidence shows that the veteran had 
limited, and painful range of motion, and thus does not 
suffer from left knee ankylosis, a higher rating under 
Diagnostic Codes 5256 is not available.

C.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's left knee disability result 
in so exceptional or so unusual a disability picture as to 
warrant the assignment of higher evaluations on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disabilities result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Further, although he 
hospitalized for two left knee surgeries during the course of 
this appeal, the RO granted entitlement to temporary total 
rating for the period of the surgery and subsequent 
convalescence, and, he was not hospitalized on any other 
occasion to treat this condition, and thus his left knee 
disability has not been shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 30 percent rating for left knee 
instability, for the period from August 1, 1990, through 
February 21, 2001, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 40 percent rating for 
impairment of the tibia and fibula, for the period from 
February 22, 2001, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for right 
knee instability, for the period from August 1, 1990, is 
granted.


REMAND

As noted in the introduction, in a September 1998 rating 
decision, the RO denied the veteran's claim of entitlement to 
a TDIU, and in March 1999, the veteran expressed his 
disagreement with the RO's determination.  The Board accepts 
the veteran's March 1999 statement as an NOD pursuant to 
38 C.F.R. § 20.201 (2003); however, because the RO has not 
issued him an SOC with respect to this claim, the Board has 
no discretion and must remand this issue to the RO for the 
issuance of that SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

Prior to readjudicating the claim in light of the Board's 
decision granting separate 30 percent and 40 percent ratings 
for his left knee instability and impairment of the tibia and 
fibula, effective August 1, 1990, and February 21, 2001, 
respectively, and to a 10 percent evaluation for his left 
knee arthritis, effective August 1, 1990, the RO must also 
consider the veteran's raised claims seeking service 
connection for gastrointestinal and psychiatric disability.  
In this regard, the Board notes that during the June 2003 
hearing, the veteran asserted claims of service connection 
for gastrointestinal and psychiatric disabilities on the 
basis that each condition was secondary to his service-
connected left knee disability.  

In addition, the Board observes that August and November 2000 
VA outpatient reports show he was diagnosed as having "NSAID 
gastritis."  Similarly, a June 2003 outpatient entry 
reflects that he was diagnosed as having major depression 
secondary to his medical conditions.

To date, neither of these claims has been considered by VA, 
and the Board notes that the determinations of informal 
psychiatric and gastrointestinal disability claims, may 
impact the veteran's TDIU claim because if service connection 
were established for either of these conditions, an 
evaluation and effective date for service connection must be 
assigned.  Moreover, if a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot, effective the date of the 100 percent schedular 
evaluation.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  As such, because 
the resolution of veteran's unadjudicated claims might 
potentially impact his TDIU claim, these claims are 
inextricably intertwined with the TDIU claim, and a Board 
decision on his TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's raised claims 
of service connection for 
gastrointestinal and psychiatric 
disabilities, as well as to a TDIU.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for gastrointestinal and 
psychiatric problems since August 1989.  
This should specifically include any 
records from the Tulsa and Muskogee, 
Oklahoma, VA medical facilities, dated 
since June 2003.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any gastrointestinal or psychiatric 
disability found to be present.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished, and the 
examiner should identify all 
gastrointestinal and psychiatric 
disabilities found to be present.  If a 
gastrointestinal or psychiatric 
disability is diagnosed, the examiner 
should opine whether it is at least as 
likely as not that any such disorder was 
caused or aggravated by his service-
connected left knee condition.  In 
offering these impressions, the examiner 
must comment on the findings and 
conclusions noted in the August and 
November 2000 VA outpatient reports, 
which show he was diagnosed as having 
"NSAID gastritis," and a June 2003 
outpatient entry reflects that he was 
diagnosed as having major depression 
secondary to his medical conditions.

Thereafter, the examiner must opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected disabilities (including any 
gastrointestinal or psychiatric 
disabilities, if the examiner concludes 
he has either of these conditions and it 
is at least as likely as not related to 
service or to his service-connected left 
knee disability), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.

4.  The RO must issue the veteran an SOC 
with respect to his TDIU claim, which 
must consider the Board grant of separate 
30 percent and 40 percent ratings for the 
veteran's left knee instability and 
impairment of the tibia and fibula, 
effective August 1, 1990, and February 
22, 2001, respectively, as well as to a 
separate 10 percent rating for his left 
knee arthritis, as well as his claims of 
service connection for gastrointestinal 
and psychiatric disabilities; the RO must 
also notify the veteran of the need to 
timely file a Substantive Appeal to 
perfect his appeal on the TDIU issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



